            Case 1:10-cr-00341-YK Document 267 Filed 03/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SETH WILLIAMS,                                   :
     Petitioner                                  :
                                                 :       No. 1:10-cr-341
       v.                                        :
                                                 :       (Judge Kane)
UNITED STATES OF AMERICA,                        :
     Respondent                                  :


                                             ORDER

       AND NOW, on this 16th day of March 2021, upon consideration of Petitioner Seth

Williams (“Petitioner”)’s motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (Doc. No. 179), and in accordance with the Memorandum entered concurrently

with this Order, IT IS ORDERED THAT:

       1. Petitioner’s motion (Doc. No. 179) is DENIED;

       2. A Certificate of Appealability SHALL NOT ISSUE; and

       3. The Clerk of Court is directed to CLOSE the related case at 1:16-cv-479.


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania
